The opinion of the Court was delivered by
G-loveR, J.
The Act of 1818, (7 Stat. 819,) by its terms, does not extend to any inhabitant of this state who may not be resident within the City of Charleston. In the case of Gildersleeve vs. Alexander, (2 Speer, 298,) the defendant had abandoned his residence before the service of process, and it was held, that the City Court had no jurisdiction, because the party sued was confessedly not a resident.
The Act further provides, that no person shall be construed to be a resident of the city, unless he shall have resided in the said city three months prior to the commencement of the suit, or prosecution, or shall have resided in the said city four months during the year preceding the commencement of the said suit or prosecution. The defendant in the principal case, did live in the city four months during the year preceding the commencement of this suit, and there is no evidence show*239ing that be bad abandoned that residence which made him subject, under the Act, to the jurisdiction of the City Court. He returned and spent the summer succeeding the service of process in this case, where he had lived the previous year, which proves the animus revertendi and brings him within the case of Bartlett vs. Brisbane, (2 Rich. 489.)
It is not necessary to add anything to the Recorder’s judgment in that case, sustaining the jurisdiction of the City Court, which, on appeal, was affirmed by this Court.
Motion dismissed.
O’Neall, Wardlaw, Withers, Whither, and Munro, JJ. concurred.

Motion dismissed.